Citation Nr: 1646605	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the reduction of a 40 percent disability rating for left knee degenerative joint disease, based on limitation of extension, to 10 percent, effective from August 1, 2013, to April 26, 2015, was proper.

2.  Entitlement to an initial rating in excess of 40 percent for right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 1, 2014.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1952 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, the Veteran's claims folder was transferred to the RO in Reno, Nevada. 

The issue is properly phrased as whether the RO's rating reduction was proper, rather than as a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  In this case, the rating reduction was initiated by VA and the original notice of disagreement specifically indicated the Veteran appealed the reduction in the rating for the left knee.  While the statement of the case characterized the issue as the evaluation of the knee, currently 10 percent disabling, the reasons and bases clearly indicated the claim was one of reduction as it included the text of 38 C.F.R. § 3.105, 3.343, 3.344 and discussed whether the RO complied with the requirements of 38 C.F.R. § 3.105 in the reasons and bases section.  Additionally, the Board hearing clearly indicated the issue was solely whether the reduction was proper.  Furthermore, the Veteran did not contend in that claim or in any communication that the left knee disability warranted a rating in excess of 40 percent.  To the extent to which he seeks a TDIU, that is a separate issue which is being remanded.  During the pendency of this appeal, the Veteran underwent a total left knee replacement.  Accordingly, in a July 2015 rating decision the RO granted a temporary total evaluation for convalescence and then assigned a 30 percent evaluation under Diagnostic Code 5055.  Thus, the issue on appeal is whether the reduction of the left knee degenerative joint disease from 40 percent to 10 percent from August 1, 2013 to April 26, 2015 was proper.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an initial rating in excess of 40 percent for right knee degenerative joint disease and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  The Veteran received notice of the proposed reduction of the disability rating for left knee degenerative joint disease, based on limitation of extension, from 40 percent to 10 percent, by way of the rating decision dated in February 2013; the February 2013 letter also notified him of his right to submit additional evidence and request a predetermination hearing.  

2.  The Veteran was afforded a predetermination hearing in July 2013, conducted by a VA Decision Review Officer who did not participate in preparing the rating decision proposing the rating reduction, and who bore decision-making responsibility for the final action of implementing the proposed reduction.  

3.  In a May 2013 rating decision, the RO reduced the disability rating for left knee degenerative joint disease, based on limitation of extension, from 40 percent to 10 percent disabling, effective August 1, 2013, to April 26, 2015.  

4.  At the time of the reduction, the 40 percent evaluation had been in effect since May 10, 2011 (less than five years).  

5.  The evidence of record at the time of the May 2013 reduction demonstrates sustained and material improvement in the Veteran's service-connected left knee degenerative joint disease, based on limitation of extension, that would be maintained under the ordinary conditions of life since the assignment of a 10 percent rating, effective August 1, 2013, to April 26, 2015.


CONCLUSION OF LAW

The reduction from 40 percent to a 10 percent rating for left knee degenerative joint disease, effective August 1, 2013, to April 26, 2015, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction for Left Knee Disability

The Veteran contends that the reduction in the disability rating for left knee degenerative joint disease from 40 percent to 10 percent effective August 1, 2013, to April 26, 2015, was improper.

Historically, the RO granted service connection for left knee degenerative joint disease in a February 2012 rating decision.  The disability was rated as 40 percent disabling under DC 5261, effective May 10, 2011.  The Veteran did not appeal that decision.  A VA examination was ordered in connection with the pending claim for TDIU and based upon the results of the examination the RO proposed a reduction from 40 percent to 10 percent in a February 2013 rating decision.  The reduction was subsequently implemented by way of a May 2013 rating decision.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  See 38 C.F.R. § 3.105(i)(1).  
 
Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposed reduction in a February 2013 rating decision and a February 2013 letter.  The rating decision and letter furnished detailed reasons for the proposed reduction, and also informed him that he had 60 days in which to submit additional evidence.  The May 2013 rating decision that finalized the proposed reduction is dated well after the end of the 60 days in which the Veteran had to respond.  The Veteran was informed of the final reduction in a May 2013 letter, and notified that the effective date of the reduction would be August 1, 2013.  This was one day after the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The Veteran timely requested a predetermination hearing in February 2013.  This request was fulfilled in July 2013, and the Decision Review Officer who conducted the hearing also issued a Statement of the Case in September 2013.  The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  Furthermore, the reduction did not result in a reduction or discontinuance of payments being made as the February 2013 rating decision granted benefits and accordingly full notice under 38 C.F.R. § 3.105 was not required.  Accordingly, the Board finds that the proper procedure was followed for making a rating reduction in this matter.

The Board will now review the May 2013 rating decision that reduced the rating for left knee degenerative joint disease based on limitation of extension from 40 percent to 10 percent to determine whether the reduction was supported by the evidence.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 40 percent rating for left knee degenerative joint disease was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran's left knee disability was rated under Diagnostic Code 5261 for limitation of extension.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent rating is assigned for extension that is limited to 20 degrees.  A 40 percent rating is assigned for extension that is limited to 30 degrees.  A 50 percent rating is assigned for extension that is limited to 45 degrees.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

A January 2011 private medical record reported range of motion testing as having flexion of the left knee to 100-110 degrees and full extension.

An August 2011 VA outpatient treatment record noted the Veteran was on the waiting list for a total knee replacement as he had bilateral knee severe osteoarthritis and failed conservative treatment.  He complained of pain with the left being more symptomatic.  Physical examination noted the left knee was more symptomatic and had a mild varus deformity.  Active range of motion of the left knee was from 0-110 degrees.  There was a negative anterior drawer test and he was stable on varus and valgus stress.  There was mild medial joint line tenderness and lateral joint line tenderness.  There was crepitus with range of motion.  

The Veteran received a VA examination in October 2011.  The VA examiner noted that the Veteran's left knee showed abnormal movement, deformity and malalignment.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, guarding of movement or drainage.  There was no subluxation, but there was crepitus.  There was no genu recurvatum, locking pain, or ankylosis.  Range of motion testing for the left knee revealed flexion to 120 degrees and extension to 40 degrees with pain at each end point.  Repetitive testing did not reveal any additional degrees of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability tests were all within normal limits for the left knee.  Based on these results, the Veteran received a 40 percent rating for limitation of left knee extension.

On VA examination in March 2012, the Veteran reported that flare-ups did not affect the function of the knee and/or lower leg.  Range of motion testing revealed flexion to 100 degrees with objective evidence of painful motion and extension to zero degrees with no objective evidence of painful motion.  Repetitive use testing revealed improved flexion to 110 degrees, but extension was not recorded.  Functional loss/impairment was noted to include pain on movement.  There was no pain on palpation reported during this examination.  Muscle strength testing and joint stability tests revealed normal results.  There was no patellar subluxation/dislocation or additional conditions, to include stress fractures, tibial or fibular impairment.  There were no meniscal conditions, joint replacement, or other surgical procedures reported.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms documented.

An April 2012 VA outpatient treatment record noted range of motion of 1-115/0-110 degrees with good pulses.  

The Veteran received another VA examination in November 2012.  Again, the Veteran reported that flare-ups did not affect the function of the knee and/or lower leg.  Range of motion testing revealed flexion to 120 degrees with objective evidence of painful motion and extension to zero degrees with no objective evidence of painful motion.  Repetitive use testing did not reveal any additional loss in range of motion for flexion or extension.  Functional loss/impairment was noted to include less movement than normal and pain on movement.  There was no pain on palpation reported during this examination.  Muscle strength testing and joint stability tests revealed normal results.  There was no patellar subluxation, dislocation or additional conditions, to include stress fractures, tibial or fibular impairment.  There were no meniscal conditions, joint replacement, or other surgical procedures reported.  The Veteran was noted to constantly use a case as an assistive device due to knee pain.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms documented.

A February 2013 VA physical rehabilitation consultation noted the Veteran had recently undergone right total knee arthroplasty.  Range of motion testing indicated the left lower extremity was within normal limits and the right lower extremity was only 10-50 degrees with assistance.  An April 2013 VA physical rehabilitation note noted the extremities had no increased swelling, no calf tenderness and active range of motion of the extremities was within normal limits.

The Veteran testified before a Decision Review Officer in July 2013.  The focus of the hearing involved the November 2012 VA examination.  The Veteran stated that he felt the examination was "very short" and that he did not recall the examiner measuring his left knee range of motion during the "ten minutes" that he was examined.  The Veteran was not certain whether the examiner used a goniometer to measure the left knee's range of motion.  He did not believe it was accurate for the examiner to indicate on the examination form that the Veteran did not have pain on motion when the Veteran has consistently endorsed painful motion.  The Veteran explained that he could not "feel real confident in [the left knee] without it giving way on [him]..."  He indicated he did not use a brace for the left knee and no one had ever suggested he use one.  He did report that he used a "walker" for his right knee due to a recent total right knee replacement and has not had to use one for his left knee.  He then explained that after his right knee healed from surgery that he would schedule surgery for a total left knee replacement.  The Veteran said that he treats his left knee pain with pain relief medication, putting ice on his knee two or three times per week, and elevating the knee with a pillow when sitting in his recliner chair.  He endorsed daily left knee pain that limits his ability to walk more than a "couple of [hundred] yards," which he explained was "just a wild guess."  The Veteran stated that his left knee does not buckle or give out on him, but it "sure does feel like it sometimes."  He also endorsed the occasional feeling of possible hyperextension of the left knee.

VA treatment records reflect the Veteran eventually underwent total knee replacement of the left knee April 27, 2015.  At that point the RO reevaluated the claim and granted a temporary total rating for convalescence and rated the knee under Diagnostic Code 5055.  As noted in the introduction, the present claim deals only with the propriety of the reduction and accordingly, the rating of the knee after the surgery is not being considered.

The Veteran testified before the undersigned in July 2016.  The Veteran's representative claimed that the November 2012 VA examination was inadequate because it did not take the Veteran's knee pain into account during the examination.  At this time, the Veteran explained that he did have painful motion in his left knee during the November 2012 VA examination.  He could not remember if there were flare-ups of pain during this period, but he did endorse constant knee pain "back in 2012" and also times where the pain would be worse.  He stated that there were also moments of instability where the left knee "has given way on [him]."

The Board finds that the preponderance of the evidence substantiates that a reduction in the rating from 40 percent to 10 percent was proper.  As the rating had not been in place for 5 years or more, a reexamination disclosing improvement will warrant a reduction.  First, the Board finds that the March 2012 and November 2012 examinations were adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file).  The exam request sheets for both examinations reflect the entire claims file was sent.  While the Veteran has argued that the examination was brief and during the DRO hearing seemed to suggest that the examiner did not use a goniometer, the Board finds that the reports contained sufficient clinical findings and discussion of the pertinent history, as well as features of the Veteran's left knee range of motion to provide an informed review.  

With respect to the assertion that the VA examination was inadequate because it was perfunctory, the Board finds that this general assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151   (1999)). The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner." See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). The VA examination reports show all relevant history, findings, and measures necessary for rating.  The March 2012 examination reflected questions about flare ups, included range of motion studies, considered functional loss, performed muscle strength testing, stability testing and assessed dislocation and subluxation.  X-ray studies were also performed at this time.  The November 2012 examination in particular reflects a history of the injury, questions about flare ups, contains range of motion testing, statement as to functional loss, muscle strength tests, stability tests, assessment of dislocation and subluxation.

As to the assertion that the VA examination was inadequate because the VA examiner did not use goniometer, the November 2010 VA examination report shows specific numerical measurements of the knee flexion and extension, including consideration of orthopedic factors.  The Board presumes that the examiner is competent to report accurate range of motion findings. See Cox, 20 Vet. App. at 569.  Furthermore, during the DRO hearing the Veteran testified that he did not recollect that the examiner used a device but then stated "that is not saying he didn't but I don't remember it."  In light of the clear findings reported by the examiner and the Veteran's own statement that indicates it is possible that the examiner used a goniometer, the Board finds that the Veteran's assertion that a goniometer may not have been used does not render the November 2010 examination inadequate.  Furthermore the purpose of a goniometer is to assist in more precise measurements of motion. The Veteran has not asserted, and the evidence does not support, that the actual recorded history or findings in the November 2010 VA examination report, including ranges of motion as recorded, are inaccurate or imprecise.  In short, the Veteran has not otherwise met his burden of showing that the examination was deficient in any way or unduly compromised. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that, under the rule of prejudicial error, it is the burden of the claimant to show harmful error); see also Sickels, 643 F.3d at 1365-66 (holding that the initial burden is on the claimant to show that an examination was inadequate); accord Rizzo, 580 F.3d at 1290-1291.

Turning to the question as to whether there was material improvement, the Board finds that there was material improvement.  As noted above, in determining whether a reduction was proper, the focus is on evidence available to the RO at the time the reduction was effectuated.  Evidence in January 2011 both from a private physician and the VA examination clearly reflect extremely limited extension.  However, the evidence shows that there was no limitation of extension of the left knee during the March 2012 and November 2012 VA examinations.  As demonstrated above, left knee extension was essentially normal based on the two VA examination used to reduce the rating, which could have resulted in a noncompensable rating, but for painful motion due to arthritis.  

The Board acknowledges that the Veteran statements regarding painful motion of his left knee and does not doubt that he has significant pain in the left knee.  The Court, however, held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.  The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, while the Veteran has consistently and competently described significant pain of the knee, the evidence of record for the pertinent time period does not reflect that the pain results in some form of functional loss.  To the extent to which the Veteran has testified that he always has pain and there is pain during all ranges of motion, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Mitchell, 25 Vet. App. at 41, 43.  Range of motion for extension can be objectively tested and the evidence reflects that the Veteran had zero degrees of extension in his left knee during this period.  The examiner in November 2012 further found that there was functional loss after repetitive motion in the form of less movement than normal and some pain on movement.  Significantly, however, the objective findings of range of motion after repetitive testing continued to note 120 degrees of flexion and 0 degrees of extension.  There was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability, disturbance of location or interference with sitting standing or weightbearing.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.  The VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension.  VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  However, because the evidence of record does not show both limitation of flexion and extension warrant compensable ratings, separate ratings for limitation of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261) are not warranted in this case.  Furthermore, the evidence is devoid of a showing of left knee ankylosis (DC 5256), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258), symptomatic removal of the semilunar cartilage (DC 5259), or impairment of the tibia and fibula (DC 5262).  As such, these Diagnostic Codes are not applicable.  To the extent that the Veteran has complained of left knee instability (DC 5257), the Board notes that the March 2012 and November 2012 VA examinations both disclosed no objective evidence of instability or recurrent subluxation.  Furthermore, such lay statements are afforded little probative value when compared to the objective medical evidence of record, as the Veteran is not shown to possess orthopedic medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds that the March 2012 and November 2012 VA examinations are more probative than the Veteran's lay statements.

Based on a thorough review of the record, the Board concludes that the reduction in the assigned disability rating for the Veteran's left knee disability was done in a procedurally correct manner.  See 38 C.F.R. § 3.105.  The Board finds that the March 2012 and November 2012 VA examination reports reflected changes based on a thorough examination that was at least as full and complete as the examination upon which the initial disability rating was originally based.  As such, the Board finds that the record clearly reflects a finding of material improvement with respect to the Veteran's service-connected left knee disability.  Further, it is reasonably certain based on the evidence of record that the material improvement found was maintained as the Veteran continued to have full extension under the ordinary conditions of life during this period on appeal as reflected in VA treatment records.  The Board is cognizant of the fact that the Veteran ultimately underwent total knee replacement surgery.  However, this surgery was years after the reduction and not available to the RO at the time the reduction was effectuated.  Dofflemyer, 2 Vet. App. at 281-282.  The Board carefully considered this fact in determining if the condition had actually improved, however, in light of the findings in 2012 and 2013 that reflected full extension and the evidence that did not demonstrate that pain resulted in functional loss akin to a higher rating the Board does not find that the fact that the Veteran eventually underwent surgery alone to indicate there was no improvement to warrant the continued higher rating.  Rather, as discussed above, there were sufficient findings reflecting a material change in the condition at the time of the reduction.  Thus, the reduction of the rating for service-connected left knee disability was proper.

Duties to Notify and Assist

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, a February 2013 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the February 2013 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2013 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the May 2013 reduction rating decision provided that, 60 days following the May 2013 decision, August 1, 2013, the reduction would take effect.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction from 40 percent to 10 percent for left knee degenerative joint disease, effective August 1, 2013, was proper and the appeal is denied.  


REMAND

Unfortunately, the Veteran's appeal for a higher initial rating for the right knee disability and TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board notes that at the July 2013 DRO hearing, the Veteran withdrew the issues of initial right knee rating and right knee rating for the convalescence period from the appeal.  However, the Veteran subsequently submitted a timely Notice of Disagreement in February 2014 for the issues of a higher initial rating for the right knee and TDIU.  Although this NOD indicated it was appealing a September 2013 rating decision (which was actually the September 2013 SOC) the Board notes it would still be timely as a NOD to the May 2013 rating decision.  In other words, although the Veteran withdrew the appeal, by timely filing a second NOD in February 2014 he restarted an appeal of the issues of the rating of the right knee and entitlement to TDIU.  See 38 C.F.R. § 20.204 (explaining that a withdrawal of an appeal does not preclude filing a new notice of disagreement and after a statement of the case is issued a new substantive appeal as to any issue withdrawn, provided such filings would be timely under these rule if the appeal withdrawn had never been filed).  Accordingly, as the Veteran has filed a second timely NOD, the Board finds that a remand is necessary as a Statement of the Case was never supplied for these two issues.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to a higher initial rating for a right knee disability and TDIU from April 1, 2014.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


